DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1,
Line 9 recites the limitation “a top wall” which lacks proper antecedent basis in the claim because it is unclear if said limitation refers to the top wall established in line 2 of claim 1.  This can be corrected by an amendment to line 9 of claim 1 instead reciting “[[a]] the top wall”.
Regarding claim 13,
Line 9 recites the limitation “a top wall” which lacks proper antecedent basis in the claim because it is unclear if said limitation refers to the top wall established in line 2 of claim 13.  This can be corrected by an amendment to line 9 of claim 13 instead reciting “[[a]] the top wall”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-14, and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-8, 10-11, 13, 16 of U.S. Patent No. 11,332,876 to Carpenter (hereafter “Carpenter’876”). Although the claims at issue are not identical, they are not patentably distinct from each other for at least the following reasons:
Regarding claim 1,
The claimed features of the: cabinet, cover, tub, basket, top wall, and scrubbing tool seat are anticipated by claim 1 of Carpenter’876.  The claimed features of the scrubbing surface are anticipated by claim 16 of Carpenter’876.
Regarding claim 2,
The claimed features of the scrubbing tool are anticipated by claim 1 of Carpenter’876.
Regarding claim 4,
The claimed features of the cover are anticipated by claim 2 of Carpenter’876.
Regarding claim 5,
The claimed features of the cover are anticipated by claim 3 of Carpenter’876.
Regarding claim 6,
The claimed features of the scrubbing tool are anticipated by claim 1 of Carpenter’876.
Regarding claim 7,
The claimed features of the scrubbing tool and scrubbing tool seat are anticipated by claim 4 of Carpenter’876.
Regarding claim 8,
The claimed features of the shroud are anticipated by claim 5 of Carpenter’876.
Regarding claim 9,
The claimed features of the seat are anticipated by claim 7 of Carpenter’876.
Regarding claim 10,
The claimed features of the scrubbing tool are anticipated by claim 8 of Carpenter’876.
Regarding claim 11,
The claimed features of the reservoir are anticipated by claim 10 of Carpenter’876.
Regarding claim 12,
The claimed features of the scrubbing tool are anticipated by claim 11 of Carpenter’876.
Regarding claim 13,
The claimed features of the: cabinet, cover, tub, basket, and top wall are anticipated by claim 1 of Carpenter’876.  The claimed features of the scrubbing tool seat are anticipated by claim 7 of Carpenter’876.
Regarding claim 14,
The claimed features of the scrubbing tool are anticipated by claim 1 of Carpenter’876.
Regarding claim 16,
The claimed features of the cover are anticipated by claim 2 of Carpenter’876.
Regarding claim 17,
The claimed features of the cover are anticipated by claim 3 of Carpenter’876.
Regarding claim 18,
The claimed features of the scrubbing tool are anticipated by claim 1 of Carpenter’876.
Regarding claim 19,
The claimed features of the scrubbing tool seat are anticipated by claim 13 of Carpenter’876.
Regarding claim 20,
The claimed features of the scrubbing surface are anticipated by claim 16 of Carpenter’876.

Claims 1-3 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 14 of U.S. Patent No. 10,233,587 to Carpenter (hereafter “Carpenter’587”). Although the claims at issue are not identical, they are not patentably distinct from each other for at least the following reasons:
Regarding claim 1,
The claimed features of the: cabinet, cover, tub, basket, top wall, and scrubbing tool seat are anticipated by claim 1 of Carpenter’587.  The claimed features of the scrubbing surface are anticipated by claim 14 of Carpenter’587.
Regarding claims 2-3,
The claimed features of the scrubbing tool are anticipated by claim 1 of Carpenter’587.
Regarding claim 13,
The claimed features of the: cabinet, cover, tub, basket, and top wall are anticipated by claim 1 of Carpenter’587.  The claimed features of the scrubbing tool seat are anticipated by claim 4 of Carpenter’587.
Regarding claims 14-15,
The claimed features of the scrubbing tool are anticipated by claim 1 of Carpenter’587.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-8, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. 3,490,254 to Mason (hereafter “Mason”).
Regarding claim 1,
Mason discloses a fabric treating appliance comprising: 
a cabinet (10) defining an interior and having a top wall defining an access opening (13) [Fig. 1; col. 2, lines 17-23]; 
a cover (11) movable relative to the cabinet between opened and closed positions to selectively close the access opening [Fig. 1; col. 2, lines 17-23]; 
a tub (21) located within the interior and having an open top aligned with the access opening [Fig. 2; col. 2, lines 38-41]; 
a rotatable basket (14) located within the tub and having a loading opening aligned with the open top and the access opening [Fig. 2; col. 2, lines 20-23]; 
a top wall (12) extending between at least one of the cabinet and the tub [Fig. 1, 3; col. 2, lines 20-23]; 
a scrubbing tool seat (at 38) recessed in the top wall [Fig. 1, 3; col. 2, lines 27-33; col. 3, lines 19-22]; and 
a scrubbing surface (i.e. entire surface of 12) provided on the top wall of the cabinet and located in an area contiguous with an edge of the scrubbing tool seat [Mason: Fig. 1; col. 2, lines 20-33].
Regarding claim 2,
Mason discloses the fabric treating appliance of claim 1, further comprising a scrubbing tool (16) removably disposed in the scrubbing tool seat [Fig. 3; col. 3, lines 14-29].
Regarding claim 7,
Mason discloses the appliance of claim 2 wherein at least a portion of the scrubbing tool and the scrubbing tool seat are complementary in shape (at 38) [Fig. 3; col. 3, lines 19-22].
Regarding claim 8,
Mason discloses the appliance of claim 1 wherein the top wall comprises a shroud (at 12) and the scrubbing tool seat is located in the shroud [Fig. 1, 3; col. 2, lines 27-33; col. 3, lines 19-22].
Regarding claim 10,
Mason discloses the appliance of claim 2 wherein the scrubbing tool comprises a cap portion (35) removably coupled (at 37) to a base portion (40), and a reservoir (41) is at least partially located within the base portion [Fig. 3; col. 3, lines 14-29].  
Regarding claim 11,
Mason discloses the appliance of claim 10 wherein the reservoir is configured to receive a removable chemistry pod [Fig. 3; col. 3, lines 14-29]. 
Regarding claim 12,
Mason discloses the appliance of claim 10 wherein the scrubbing tool comprises a refillable liquid reservoir (41) [Fig. 3; col. 3, lines 39-46].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mason as applied to claim 2 above, and further in view of US Pat. 6,233,771 to Hortel et al. (hereafter “Hortel”).
Regarding claim 6,
Mason discloses the fabric treating appliance of claim 2, wherein the scrubbing tool comprises a gripper portion (at 44) and a set of corrugations (36) mounted on the tool opposite the gripper portion, with the scrubbing tool removably disposed in the scrubbing tool seat such that the set of corrugations is oriented up and the height of the scrubbing tool is such that at least a portion of the set of corrugations extends above the top wall [see Fig. 3; col. 3, lines 14-29].  
Mason teaches that the tool (16) comprises a set of corrugations (36) for scrubbing, but does not explicitly teach a set of bristles.  However it is old and well-known in the art to alternately utilize bristles in such a tool for scrubbing laundry.  For example, Hortel similarly teaches a scrubbing tool for treating fabrics wherein a set of bristles (206) opposite a gripper portion (204) are used to mechanically dislodge a stain [Fig. 3-4; abstract; col. 7, lines 51-65].  Therefore it would have been obvious to substitute the corrugations of Mason with a set of bristles, as taught by Hortel, in order to predictably allow for mechanical dislodging of fabric stains [Hortel: abstract; col. 7, lines 51-65].

Conclusion
See the attached ‘Notice of References Cited’ for a comprehensive list of the closest prior art made of record and not relied upon that is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711